United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Milwaukee, WI, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-811
Issued: February 2, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On February 11, 2011 appellant filed a timely appeal from August 18 and November 12,
2010 merit decisions of the Office of Workers’ Compensation Programs (OWCP) granting him a
schedule award. The Board docketed the appeal as No. 11-811.
The Board finds that the case is not in posture for decision. By decision dated
December 15, 2009, OWCP granted appellant a schedule award for a four percent permanent
impairment of the left upper extremity. In a decision dated March 29, 2010, it granted
appellant’s request for reconsideration and determined that it should issue a new schedule award
decision. OWCP discussed his injuries in file numbers xxxxxx676, xxxxxx089 and xxxxxx568.
It noted that it had referred all three file numbers to an OWCP medical adviser for review. In
another decision dated March 29, 2010, OWCP granted appellant a schedule award for a three
percent permanent impairment of the right upper extremity. It further determined that he had no
more than the previously awarded four percent permanent left upper extremity impairment. By
decisions dated August 18 and November 12, 2010, OWCP denied modification of its schedule
award decision.
In reaching its March 29, 2010 schedule award determination, OWCP relied upon a
January 21, 2010 report from Dr. Rudolf R. Tecschan, Board-certified in family medicine, and

March 3 and 17, 2010 reports from OWCP’s medical adviser. The case record, however, does
not contain the reports of Dr. Tecschan or the medical adviser. As discussed, on March 29, 2010
OWCP indicated that it had referred all three file numbers to its medical adviser for review. It
thus appears that Dr. Tecschan’s reports and the opinions of the medical adviser were associated
with another file number. The absence of this evidence precludes the Board from properly
reviewing OWCP’s schedule award determination as it relied upon evidence from other file
numbers in reaching its conclusions.
As the case record submitted to the Board would not permit an informed adjudication of
the case, the Board finds that the case is not in posture for decision and must be remanded to
OWCP. On remand, OWCP should combine the present case record, file number xxxxxx568,
with the case records for file numbers xxxxxx089 and xxxxxx676.1 Following this and any
further necessary development, OWCP shall issue a de novo decision.
IT IS HEREBY ORDERED THAT the November 12 and August 18, 2010 decisions of
the Office of Workers’ Compensation Programs are set aside and the case is remanded for
further proceedings consistent with this order of the Board.
Issued: February 2, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

1

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.9
(February 2000).

2

